 Case: 1:16-cv-08637 Document #: 4140 Filed: 01/06/21 Page 1 of 4 PageID #:277269




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                        No. 1:16-cv-08637 TMD
LITIGATION


This Document Relates To:

All Commercial and Institutional Indirect
Purchaser Plaintiff Actions


NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO THE AMICK
 COMPANY, INC., AMICK-OSI BROILERS, LLC, AND AMICK-OSI PROCESSING,
                               LLC

       The Commercial and Institutional Indirect Purchaser Plaintiffs (the “CIIPPs”) by and

through their attorneys, and pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

hereby provide notice of CIIPPs’ voluntarily dismissal without prejudice of all claims against the

following Defendants: The Amick Company, Inc., Amick-OSI Broilers, LLC, and Amick-OSI

Processing, LLC. These Defendants have not served either an answer or a motion for summary

judgment, so dismissal pursuant to Rule 41(a)(1)(A)(i) is proper.

       WHEREFORE, the naming of The Amick Company, Inc., Amick-OSI Broilers, LLC,

and Amick-OSI Processing, LLC as Defendants in CIIPPs’ Seventh Consolidated Amended

Complaint filed October 26, 2020 (ECF No. 3931) was not meant to reflect an intention to revive

claims against those entities but rather resulted from drafting inadvertence;

       AND WHEREFORE, the Notice and Stipulation does not impact the status of Defendant

Amick Farms, LLC, or of the Settlement between CIIPPs and Amick Farms, LLC that the Court

preliminarily approved via its Order of July 9, 2020 (ECF No. 3696);



                                                 1
 Case: 1:16-cv-08637 Document #: 4140 Filed: 01/06/21 Page 2 of 4 PageID #:277270




       THEREFORE, the Commercial and Institutional Indirect Purchaser Plaintiffs hereby

voluntarily dismiss without prejudice all claims against Defendants The Amick Company, Inc.,

Amick-OSI Broilers, LLC, and Amick-OSI Processing, LLC.

Dated: January 6, 2021


                                           /s/ Melinda J. Morales_____
                                           Kenneth A. Wexler
                                           Melinda J. Morales
                                           WEXLER WALLACE LLP
                                           55 W. Monroe Street, Suite 3300
                                           Chicago, IL 60603
                                           Tel: (312) 346-2222
                                           kaw@wexlerwallace.com
                                           mjm@wexlerwallace.com

                                           Interim Liaison Counsel on Behalf of the
                                           Commercial & Institutional Indirect Purchasers


                                           Daniel E. Gustafson
                                           Daniel C. Hedlund
                                           Michelle J. Looby
                                           Joshua R. Rissman
                                           Brittany N. Resch
                                           GUSTAFSON GLUEK PLLC
                                           120 South Sixth Street, #2600
                                           Minneapolis, MN 55402
                                           Tel: (612) 333-8844
                                           dgustafson@gustafsongluek.com
                                           dhedlund@gustafsongluek.com
                                           mlooby@gustafsongluek.com
                                           jrissman@gustafsongluek.com
                                           bresch@gustafsongluek.com

                                           Joseph W. Cotchett
                                           Adam J. Zapala
                                           Tamarah P. Prevost
                                           James G. Dallal
                                           COTCHETT, PITRE & MCCARTHY, LLP
                                           840 Malcolm Road, Suite 200
                                           Burlingame, CA 94010
                                           Tel: (650) 697-6000

                                              2
Case: 1:16-cv-08637 Document #: 4140 Filed: 01/06/21 Page 3 of 4 PageID #:277271




                                    jcotchett@cpmlegal.com
                                    azapala@cgepmlegal.com
                                    tprevost@cpmlegal.com
                                    jdallal@cpmlegal.com

                                    Alexander E. Barnett
                                    COTCHETT, PITRE & MCCARTHY, LLP
                                    40 Worth Street, 10th Floor
                                    New York, NY 10013
                                    Tel: (212) 201-6820
                                    abarnett@cpmlegal.com

                                    Interim Co-Lead Class Counsel on Behalf of the
                                    Commercial & Institutional Indirect Purchasers




                                       3
 Case: 1:16-cv-08637 Document #: 4140 Filed: 01/06/21 Page 4 of 4 PageID #:277272




                               CERTIFICATE OF SERVICE

       I certify that, on January 6, 2021, I caused a copy of the foregoing document to be served

via the Court’s ECF system on all Counsel who have appeared in the case.


                                                    /s/ Melinda J. Morales




                                                4
